      Case 3:21-cv-00400-S Document 1 Filed 02/24/21               Page 1 of 5 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 DAVID PAUL KIRKIE,                               §
                                                  §
                Plaintiff,                        §
                                                  §
 v.                                               §    CIVIL ACTION NO. 3:21-cv-00400
                                                  §
 WELLS FARGO BANK, N.A. and                       §
 WADDELL SERAFINO GEARY                           §
 RECHNER JENEVEIN, P.C.,                          §
                                                  §
                Defendants.                       §
                                                  §

                                   NOTICE OF REMOVAL



        Notice is hereby given that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, defendants,

Wells Fargo Bank, N.A. (“Wells Fargo”) and Waddell Serafino Geary Rechner Jenevein, P.C.

(“Waddell Serafino”) (collectively, “Defendants”) remove this action from Justice Court, Precinct

3, Place 2, Dallas County, Texas, to the United States District Court for the Northern District of

Texas, Dallas Division, as follows:

                                           I.
                                   STATE COURT ACTION

        1.     On January 27, 2021, Plaintiff, David Paul Kirkie (“Plaintiff”), filed his Original

Petition (the “Petition”) in Justice Court, Precinct 3, Place 2, Dallas County, Texas, in an action

styled and numbered David Paul Kirkie v. Wells Fargo Bank, N.A. and Waddell Serafino Geary

Rechner Jenevein, P.C., Cause No. JS2100055N (the “State Court Action”).

        2.     In the State Court Action, Plaintiff seeks damages and other relief for alleged

violations of the Federal Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (the

“FDCPA”), and the Texas Debt Collection Act (the “TDCA”). See generally Petition.


NOTICE OF REMOVAL                                                                           PAGE 1
91367215v.1
      Case 3:21-cv-00400-S Document 1 Filed 02/24/21                               Page 2 of 5 PageID 2



         3.       Wells Fargo was served with a citation and a copy of the Petition on or about

January 28, 2021. Waddell Serafino was served with a citation and a copy of the Petition on or

about January 29, 2021. Therefore, this Notice of Removal is timely filed because it is filed within

30 days of service on the Defendants. See 28 U.S.C. §§ 1446(b)(1), 1446(b)(2)(B).

         4.       Defendants remove the State Court Action to this Court on the basis of federal

question jurisdiction.

                                               II.
                                    PROCEDURAL REQUIREMENTS

         5.       This action is properly removed to this Court, as the lawsuit is pending within the

district and division. See 28 U.S.C. § 1441; 28 U.S.C. § 124(a)(1).

         6.       The United States District Court for the Northern District of Texas, Dallas Division,

has original jurisdiction over this action based on federal question jurisdiction because the Petition

asserts claims arising under federal law, see 28 U.S.C. § 1331.

         7.       Pursuant to 28 U.S.C. § 1446(a) and Northern District of Texas Local Rule 81.1,

this Notice of Removal is accompanied by copies of the following materials1:

                  Exhibit A             Index of Matters Being Filed;

                  Exhibit B             Civil Cover Sheet;

                  Exhibit C             Supplemental Civil Cover Sheet;

                  Exhibit D             Plaintiff’s Original Petition (filed in state court on January
                                        27, 2021);
                  Exhibit E             Defendants’ Original Answer (filed in state court on
                                        February 11, 2021); and
                  Exhibit F             Citations.




1
 As of the date of filing of this Notice of Removal, a copy of the entire file of the State Court Action is not yet
available from the State Court despite repeated requests for a copy of the entire file. Defendants intend to
supplement this filing with a copy of the entire file from the State Court when such file is available.

NOTICE OF REMOVAL                                                                                                PAGE 2
91367215v.1
      Case 3:21-cv-00400-S Document 1 Filed 02/24/21                  Page 3 of 5 PageID 3



        8.     Simultaneously with the filing of this Notice of Removal, Defendants are filing a

copy of the Notice of Removal in Justice Court, Precinct 3, Place 2, Dallas County, Texas, pursuant

to 28 U.S.C. § 1446(d).

                                        III.
                           FEDERAL QUESTION JURISDICTION

        9.     The district courts of the United States have original jurisdiction over all civil

actions arising under the Constitution, laws, and treaties of the United States. See 28 U.S.C. §

1331. A case may be removed to federal court if it could have been brought in federal court

originally. See 28 U.S.C. § 1441; see also Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6 (2003).

A claim “arises under” federal law when either (1) the well-pleaded complaint establishes that

federal law creates the cause of action; or (2) the plaintiff’s right to relief necessarily depends on

the resolution of a substantial question of federal law. See Singh v. Morris, 538 F.3d 334, 338 (5th

Cir. 2008) (quoting Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27–28

(1983)); see also Empire HealthChoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006).

        10.    Removal of the State Court Action is proper under 28 U.S.C. §§ 1331 and 1441, as

it arises under the laws of the United States. Specifically, Plaintiff alleges a violation of FDCPA.

See Petition ¶¶ 26-32. FDCPA expressly grants this Court original jurisdiction to hear such a

claim. See 15 U.S.C. § 1692k(d); Hingst v. Providian Nat’l Bank, 124 F. 2d Supp. 449, 451 (S.D.

Tex. 2000) (finding it indisputable that an FDCPA claim gives rise to federal question jurisdiction).

Thus, Plaintiff alleges violations of federal law, and his right to relief will necessarily depend upon

the resolution of federal law. Accordingly, this Court has federal question jurisdiction.

                                         IV.
                              SUPPLEMENTAL JURISDICTION

        11.    This Court also has jurisdiction over Plaintiff’s state law claims pursuant to 28

U.S.C. § 1367(a). As noted by the Supreme Court, “[s]ection 1367(a) is a broad grant of

NOTICE OF REMOVAL                                                                               PAGE 3
91367215v.1
      Case 3:21-cv-00400-S Document 1 Filed 02/24/21                   Page 4 of 5 PageID 4



supplemental jurisdiction over other claims within the same case or controversy, as long as the

action is one in which the district courts would have had original jurisdiction.” Exxon Mobil Corp.

v. Allapattah Servs., Inc., 545 U.S. 546, 558 (2005); see also State Nat’l Ins. Co. Inc. v. Yates, 391

F.3d 577, 579 (5th Cir. 2004) (explaining that 28 U.S.C. § 1367 grants the federal courts

jurisdiction to hear “claims that do not independently come within the jurisdiction of the district

court but form part of the same Article III ‘case or controversy’“).

        12.    It is well established that federal district courts have supplemental jurisdiction over

state law claims that share a “common nucleus of operative fact” with federal claims. Jamal v.

Travelers Lloyds of Tex. Ins. Co., 97 F. Supp. 2d 800, 805 (S.D. Tex. 2000) (quoting City of

Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 164-65 (1977)). This principle applies not only

to cases originally brought in federal court, but also to those cases removed to federal court. Id. at

806. Here, Plaintiff’s state law claims share a common nucleus of operative facts with his federal

claims in that Plaintiff’s claims in this matter are all based on the same alleged wrongful conduct

relating to debt collection effects by Defendants. See Petition ¶¶ 15-26. Therefore, supplemental

federal jurisdiction exists over Plaintiff’s state law claims.

                                              V.
                                          CONCLUSION

        WHEREFORE, Defendants remove this action from Justice Court, Precinct 3, Place 2,

Dallas County, Texas, to the United States District Court for the Northern District of Texas, Dallas

Division, so that this Court may assume jurisdiction over the cause as provided by law.




NOTICE OF REMOVAL                                                                              PAGE 4
91367215v.1
      Case 3:21-cv-00400-S Document 1 Filed 02/24/21              Page 5 of 5 PageID 5



                                            Respectfully submitted,


                                            /s/ Vincent J. Hess
                                            Robert T. Mowrey
                                            State Bar No. 14607500
                                            rmowrey@lockelord.com
                                            Vincent J. Hess
                                            State Bar No. 09549417
                                            vhess@lockelord.com
                                            Arthur E. Anthony
                                            State Bar No. 24001661
                                            aanthony@lockelord.com
                                            LOCKE LORD LLP
                                            2200 Ross Avenue, Suite 2800
                                            Dallas, Texas 75201-6776
                                            Telephone: (214) 740-8000
                                            Facsimile: (214) 740-8800

                                            ATTORNEYS FOR DEFENDANTS




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon the following counsel of record via electronic notice and/or electronic mail
and/or facsimile and/or certified mail, return receipt requested pursuant to the Federal Rules of
Civil Procedure on this 24th day of February, 2021:

        Shawn Jaffer
        SHAWN JAFFER LAW FIRM PLLC
        Email: shawn@jaffer.law
        13601 Preston Rd E770
        Dallas, Texas 75240




                                            /s/ Vincent J. Hess
                                            Counsel for Defendants




NOTICE OF REMOVAL                                                                         PAGE 5
91367215v.1
